Citation Nr: 0842229	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-07 523A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an effective date prior to December 3, 2001 
for the assignment of a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1969.  The increased rating issue is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2003 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO) which continued a 30 percent rating for PTSD.  
The veteran's claims file was subsequently transferred to the 
Cleveland, Ohio RO.  A January 2004 Decision Review Officer 
(DRO) decision of the Cleveland RO increased the rating to 50 
percent, effective from December 3, 2001.  The veteran 
continued to express disagreement with the 50 percent rating 
and also disagreed with the effective date assigned.  

In July 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.  He was 
also granted a 60-day abeyance period for the submission of 
further evidence.  That period of time has lapsed, and no 
additional evidence has been received.  Hence, the claim will 
be considered on the basis of the current record. 

In July 2008, the veteran submitted a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1. An August 30, 2001 rating decision granted service 
connection for PTSD, rated 30 percent, effective from January 
20, 1993; the veteran did not timely file a notice of 
disagreement (NOD) with this decision. 

2. On June 28, 2002, the RO received the veteran's claim 
requesting an increased rating for his PTSD. 

3. Throughout the appeal period (from August 30, 2001), it is 
reasonably shown that the veteran's PTSD has been manifested 
by occupational and social impairment with deficiencies in 
most areas, with symptoms including suicidal ideations, 
impaired impulse control, neglect of personal appearance and 
hygiene, increasing difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships; it has not been manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity.   


CONCLUSIONS OF LAW

1. From August 30, 2001, throughout, a 70 percent (but no 
higher) rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 
9411 (2008).  

2. An effective date prior to August 30, 2001 is not 
warranted for the assignment of a rating in excess of 30 
percent for PTSD.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.151, 
3.155, 3.157, 3.400, 4.126, 4.130 Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the rating for PTSD, the Court has recently 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran was advised of VA's duties to notify and assist 
in the development of the PTSD claim.  While he did not 
receive complete notice prior to the initial rating decision, 
a July 2008 letter provided essential notice under Vazquez-
Flores.  The Board notes that the claim was not readjudicated 
after the July 2008 letter as the evidence subsequently 
received was submitted with a waiver of RO initial review.  
Hence, that evidence is being considered in conjunction with 
this decision.  He has had ample opportunity to respond/ 
supplement the record and is not prejudiced by any technical 
notice deficiency (including in timing) that occurred earlier 
in the process.  

Regarding the effective date for a rating in excess of 30 
percent for PTSD, as the January 2004 DRO decision that is on 
appeal granted an increased rating and assigned an effective 
date for the award, statutory notice had served its purpose 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
December 2004 statement of the case (SOC) provided notice on 
the "downstream" issue of effective dates of awards and 
July 2005, August 2005, and March 2006 supplemental SOCs 
readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has not alleged that 
notice on this issue was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for VA psychological 
examinations in December 2002, November 2003, and January 
2006.  The veteran has not identified any pertinent evidence 
that remains outstanding.  Notably, Social Security 
Administration (SSA) records have been secured.  As 
previously noted, the case was held in abeyance for 60 days 
to allow the veteran an opportunity to provide evidence in 
support of his effective date claim.  He has had more than 60 
days to obtain and submit such evidence and has not done so.  
As the duty to assist is not a one-way street (see Wood v. 
Derwinski, 1 Vet. App. 190 (1991)), VA's assistance 
obligations are met.  Accordingly, the Board will address the 
merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims. 

Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An exception to this rule provides that the effective date of 
an award for increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

A January 2004 DRO decision granted the veteran a 50 percent 
rating for PTSD effective from December 3, 2001.  The veteran 
claims he is entitled to have January 20, 1993 as the 
effective date for the increase.

An August 2001 rating decision granted service connection for 
PTSD, assigning a 30 percent rating effective from January 
20, 1993.  At the July 2008 hearing, the veteran alleged that 
he submitted a NOD with the August 2001 rating decision.  
Upon close review of the record, the Board found no timely 
NOD with that rating decision.  In November 2001, the veteran 
submitted a statement requesting a copy of his claims file 
under the Freedom of Information Act.  He noted that he was 
making this request because he wanted to appeal the August 
2001 rating decision; however, he also specifically stated 
"This is not a notice of disagreement for appeal purposes at 
this point." (emphasis added) As the veteran specifically 
stated that his submission was not a NOD, the statement may 
not be construed as such.  

In June 2003, the veteran filed a NOD with the March 2003 and 
August 2001 rating decisions.  While this statement expressed 
the veteran's disagreement with the August 2001 rating 
decision, it was not timely received.  A NOD must be filed 
within one year of the date when the agency of original 
jurisdiction mailed notice of the decision being appealed.  
38 C.F.R. § 20.302.  The RO notified the veteran of the 
August 2001 rating decision on September 12, 2001.  In order 
for a NOD with that decision to have been timely filed it 
needed to be received by September 12, 2002.  Therefore, the 
veteran's June 2003 NOD was not timely as to the August 2001 
rating decision.  

Hence, the veteran did not timely appeal the August 2001 
rating decision; it became final and is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet.  App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  The veteran is precluded from an effective 
date of January 20, 1993, as he has alleged, as the finality 
of the August 30, 2001 rating decision prevents him from 
obtaining an effective date prior to the date of that 
decision.

The earliest document in the claims file received after the 
August 2001 rating decision that can be construed as an 
informal or formal claim for an increased rating for his PTSD 
is the veteran's application for an increased rating received 
on June 28, 2002.  Under governing law and regulations 
outlined above, the Board must review the evidence dating 
back to June 28, 2001, to determine the "earliest date as of 
which," within the year prior to the claim, an increase in 
disability was factually ascertainable.  However, as the 
August 30, 2001 rating decision is final, the earliest 
possible effective date available to the veteran for a rating 
in excess of 30 percent would be August 30, 2001.  

Because the matters are inextricably intertwined, the matter 
of the rating for the veteran's PTSD from August 30, 2001 
until December 3, 2001 will be addressed in the discussion of 
the claim for increase below.  

Increased Rating (From August 30, 2001)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 31-40 is assigned 
where there is "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41- 50 is 
assigned where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  For the period from August 30, 2001 to the present, 
the Board finds that the record does not reflect any distinct 
period of time when the psychiatric findings warranted a 
different rating.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of major depressive disorder and dysthymic 
disorder.  However, records have not specifically indicated 
what symptoms are attributable only to these nonservice-
connected disabilities.  Thus, the Board will, for the 
limited purpose of this decision, attribute all psychiatric 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

The Board finds the evidence reasonably shows the veteran is 
entitled to a 70 percent rating for his psychiatric 
disability throughout the appeal period.  VA examination 
reports and VA treatment records endorse increased symptoms 
of PTSD, including some suicidal ideation, impaired impulse 
control, some neglect of personal hygiene, increasing 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
Notably, July 2001 to December 2001 VA treatment records 
reveal that the veteran was complaining of being more 
forgetful and more depressed.  Since the September 11th 
terrorist attacks he had been experiencing a feeling of 
"impending doom," and isolated himself in his room during 
July 4th fireworks.  He had been irritable and "explosive" 
since July 4th.  His affect was noted to be anxious, 
irritable, and dysphoric.  His short term memory problems 
were causing him more stress at work.  He had been pulling 
away from his relationship with his eldest son because he was 
"getting too close."  Thus, it is reasonably shown that 
occupational and social impairment with deficiencies in most 
areas was manifested throughout the appeal period, i.e., 
since the earliest possible effective date August 30, 2001. 

However, the evidence is against a finding that at any time 
during the appeal period the veteran's PTSD symptoms 
warranted the next higher 100 percent rating.  Specifically, 
the record contains no evidence of gross impairment in 
thought processes or communication (VA treatment records have 
shown he has logical thinking, coherent and goal directed 
thoughts with no looseness of associations), persistent 
delusions or hallucinations (the veteran has denied these 
symptoms throughout the appeal period), grossly inappropriate 
behavior, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

While the evidence shows that the veteran has experienced 
some instances of road rage and that he drove into a tree in 
December 2006, he has not been shown to be a persistent 
danger to himself or others.  While he has endorsed some 
suicidal ideation, he has noted that he has no plans to 
commit suicide.  December 2007 VA treatment records note that 
while he believed he meant to kill himself when he drove into 
a tree in December 2006, he stated he was under the influence 
of alcohol at the time and was unsure whether he meant to 
drive into the tree.  He has not endorsed any homicidal 
ideations.  Additionally, VA treatment providers and 
examiners have noted that he has not been a threat to himself 
or others.  Hence, the evidence is against a finding that he 
is a persistent danger to himself or others.

While there is evidence that he at times neglects his 
personal appearance and hygiene, there is no evidence that he 
has an intermittent inability to perform such activities or 
any other activities of daily living.  In June 2006, it was 
noted that he was able to take care of the routine 
responsibilities of self-care and that his hygiene and 
grooming were appropriate.  June 2008 VA treatment records 
note that he had fair grooming.  

The Board notes that VA treatment records contain many GAF 
scores from 35 to 40.  As noted, a GAF score from 31-40 shows 
"major impairment in several areas, such as work or school, 
family relations, judgment thinking, or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to 
work)."  DSM-IV at 47.  The veteran's symptoms as described 
above are appropriately reflected by the assigned GAF scores, 
and these scores do not reflect findings that would more 
nearly approximate total social and occupational impairment. 

Hence, while the evidence shows the veteran's PTSD causes him 
to have occupational and social impairment with deficiencies 
in most areas, it does not show that it has caused him total 
occupational and social impairment.  As the preponderance of 
the evidence is against a rating in excess of 70 percent, the 
benefit of the doubt doctrine does not apply, and a rating in 
excess of 70 percent must be denied. 

	The  veteran's award of SSA disability benefits raises a 
question as to whether referral of the case for 
extraschedular consideration is indicated.  See 38 C.F.R. 
§ 3.321.  In that regard, it is noteworthy that the veteran 
has filed a claim seeking TDIU which has yet to be 
adjudicated by the RO.  Inasmuch as the TDIU claim is 
inextricably intertwined with (and logically should precede) 
any determination regarding referral for extraschedular 
consideration, the matter of extraschedular consideration is 
not ripe for Board review. 


ORDER

A 70 percent rating is granted for PTSD, effective from [the 
earlier effective date of] August 30, 2001, and subject to 
the regulations governing the payment of monetary awards.

An effective date prior to August 30, 2001 for the assignment 
of a rating in excess of 30 percent for PTSD is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


